DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-11) and Species A (figs 1-24, and corresponding to claims 1-11) in the reply filed on 01/25/2021 is acknowledged.  Accordingly, claims 12-20 are withdrawn from consideration.  This restriction is deemed proper and made FINAL.
Drawings
Replacement drawings were received on 09/13/2020.  These drawings are accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 	Regarding claim 1: In line 10, “the insertable mounting comment” lacks proper antecedent basis.  The examiner assumes the applicant means, “the insertable mounting component.”  Correction is required.
	In line 11, “the slot” lacks proper antecedent basis.  Clarification and/or correction is required.
	Regarding claim 2: the claim recites “a same insertable mounting component of the insertable mounting components” but it is not clear what is meant by “a same.”  Is the applicant referring to “the insertable mounting component” of claim 1, or to a different mounting component of the insertable mounting components.  Also, it is not clear what it would be the “same” as.  Correction and/or clarification is required.
	Regarding claim 4: “the slot” lacks proper antecedent basis. Clarification and/or correction is required.
	Regarding claim 5: “the slot” lacks proper antecedent basis. Clarification and/or correction is required.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.  The examiner considers US 2019/0140437 to be closest prior art of record.  
‘437, however, does not disclose at least the following as recited in claim 1: ratchetting teeth that engage with an engagement feature in a slot, engagement between the ratchetting teeth and the engagement feature allows insertion of the insertable mounting component into the slot to multiple depths and prevents withdrawal of the insertable mounting component from the slot while at one of the multiple depths, and  hinges and latches of the door are configured to engage with the insertable mounting components.  Further, there is no reference of record that would, absent impermissible hindsight, have motivated a person of ordinary skill in the art to have modified ‘437 to include said features.
The applicant is reminded that withdrawn claims 12-20 are still pending, and that the application cannot be allowed with pending withdrawn claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the pto 892 form.  Several electrical enclosures are cited.

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733